DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1 and 2, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 
Regarding the method limitations recited in claim(s) 1 and 2, the Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Ultrasonically Enabled Neural Probes with Co-Located Electrical and Mechanical Transduction).
Regarding claim 1, Chen discloses an apparatus for detecting mold based on electrical signals, comprising:
a mold collector (Figure 1, Figure 2, Figure 5) includes a layer of material for growing mold (Figure 5, see: probe is inserted into mice brains, which comprise cells, all of which comprise trophoplasm, which is capable of growing mold), and an electrically conductive substrate (Figure 1, see: silicon horn with piezoelectric plates);
wherein the mold collector includes a first collecting unit, a second collecting unit, a third collecting unit, and a fourth collecting unit (Figure 3, see: four legs of Wheatstone bridge circuit);
wherein the first collecting unit includes the layer of material for growing mold (Figure 5, see: probe is inserted into mice brains, which comprise cells, all of which comprise trophoplasm, which is capable of growing mold; Figure 2, Figure 3, see: the strain leg of the Wheatstone bridge is in direct contact with the cells), and the first collecting unit is exposed to air (Figure 5, see: cells of mice are exposed to the air);
wherein the second collecting unit, the third collecting unit, and the fourth collecting unit are sealed without exposure to air (Figure 3, see: remaining three legs of the Wheatstone bridge is isolated from the environment); and
wherein the first collecting unit, the second collecting unit, the third collecting unit and the fourth collecting unit form a closed loop connection (Figure 3, see: four legs of Wheatstone bridge circuit);
a power supply (Figure 4, see: Waveform generator) configured to supply a voltage to the substrate of the mold collector (the prior art Waveform generator is fully capable of performing the recited functions), to generate a current from the substrate of the mold collector (Figure 1, see: silicon horn with piezoelectric plates);
a trans-impedance amplifier (Figure 4, see: TIA) configured to amplify the current generated from the substrate of the mold collector to a voltage signal (the prior art TIA is fully capable of performing the recited functions);
an analog-to-digital converter (Figure 4, see: A/D Converter) configured to convert the voltage signal amplified by the trans-impedance amplifier into a digital signal for determining the quantity of molds (the prior art A/D Converter is fully capable of performing the recited functions);
wherein the mold collector is a unidirectional air flow mold collector configured to provide a unidirectional airflow (the prior art device is fully capable of performing the recited functions),
wherein the unidirectional air flow mold collector includes multiple grooves smeared with the material for growing mold, and wherein the multiple grooves are formed in parallel in the unidirectional air flow mold collector (Figure 1, see: plurality of holes arranged on the probe tip, the holes extend through the silicon horn parallel to each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Ultrasonically Enabled Neural Probes with Co-Located Electrical and Mechanical Transduction), in view of Shekar et al. (A miniaturized multi-clamp CMOS amplifier for intracellular neural recording).
Regarding claim 2, Chen further discloses the trans-impedance amplifier comprises a low-noise operational amplifying unit (Figure 4, see: TIA; pg. 351-352/III Neural Potential Recording System, see: TIA configured operational amplifier).
Chen does not explicitly disclose the trans-impedance amplifier comprises a resistor and a capacitor.
Shekar teaches an analogous measurement circuit for neural recording which includes a transimpedance amplifier (Figure 1(d), see: TIA) comprising resistor (Figure 1(d), see: R) and a capacitor (Figure 1(d), see: Cf).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the TIA in the device disclosed by Chen with the TIA in the device disclosed by Shekar.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). It would also be obvious to one of ordinary skill in the art to obtain the details of the TIA missing from the primary reference by using a literature search, or other known references such as Shekar.  

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art device fails to anticipate the scope of the amended claim 1.  The previously presented rejection has been updated to address the new limitations and to present the Examiner’s position:
Chen explicitly discloses the strain arm of the Wheatstone bridge circuit is in direct contact with the mice cells, and since the mice cells are exposed to the air, the prior art device anticipates the limitations directed towards “the first collecting unit”.
Chen explicitly discloses the remaining three arms of the Wheatstone bridge circuit are isolated from the environment, therefore the prior art device anticipates the limitations directed towards the “second collecting unit, third collecting unit, and fourth collecting unit”.
Regarding the limitations directed towards the mold collector being “a unidirectional air flow mold collector”, outside of the instantly recited limitations which provide for “multiple grooves”, there is no further details provided in the originally filed disclosure of what would constitute a “unidirectional air flow mold collector configured to provide a unidirectional air flow”.  Therefore, it is the position of the Examiner that the prior art device which comprises an analogous “multiple grooves” arranged in the manner instantly claimed, would constitute a “unidirectional air flow mold collector configured to provide a unidirectional air flow” and be capable of performing the instantly recited functions.
The remaining arguments directed towards claim 2 rely on the same alleged deficiencies of the rejection of claim 1 which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797